Case 18-12591-amc        Doc 45    Filed 10/12/18 Entered 10/12/18 16:18:47             Desc Main
                                   Document     Page 1 of 2


                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 In re:                                   Bankruptcy No. 18-12591-amc

 KELLY A. BORHAM,                                  Chapter 13
                Debtor,
                                                   Document No.
 FIFTH THIRD BANK,
                 Movant,
        v.

 KELLY A. BORHAM
 WILLIAM C. MILLER, Ch. 13 Trustee,
 Respondents.

          NOTICE OF MOTION, RESPONSE DEADLINE, AND HEARING DATE

       National Bankruptcy Services has filed a Motion for Relief from the Automatic Stay with
the Court to life the automatic stay regarding the 2012 Mitsubishi Outlander utiltiy 4D GT 3.0L
V6, VIN# JA4JS4AX4CU001399.

Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
may wish to consult an attorney.)

        1. If you do not want the court to grant the relief sought in the motion or if you want the
court to consider your views on the motion, then on or before October 26th 2018, you or your
attorney must do all of the following:

               (a) file an answer explaining your position at:

                       Clerk, U.S. Bankruptcy Court
                       Robert C. Nix Bldg. Suite 201
                       900 Market Street
                       Philadelphia, PA 19107

      If you mail your answer to the bankruptcy clerk's office for filing, you must mail it early
enough so that it will be received on or before the date stated above; and
Case 18-12591-amc         Doc 45    Filed 10/12/18 Entered 10/12/18 16:18:47             Desc Main
                                    Document     Page 2 of 2


(b) mail a copy to the movant's attorneys:

                               Keri P. Ebeck, Esquire
                               Bernstein-Burkley, P.C.
                               Suite 2200, Gulf Tower
                               Pittsburgh, PA 15219

       2. If you or your attorney do not take these steps described in paragraphs 1(a) and 1(b)
above and attend the hearing, the court may enter an order granting the relief requested in the
motion.

      3. A hearing on the motion is scheduled to be held before the Honorable Ashely M. Chan
on November 6th, 2018 at 11:00 A.M. in Courtroom #4, United States Bankruptcy Court, 900
Market Street, Philadelphia, PA 19107.

        4. If a copy of the motion is not enclosed, a copy of the motion will be provided to you if
you request a copy from the attorney named in paragraph 1(b).

       5. You may contact the Bankruptcy Clerk's office at 215-408-2800 to find out whether
the hearing has been cancelled because no one filed an answer.


                                                      Respectfully submitted,

                                                      BERNSTEIN-BURKLEY, P.C.


                                                      By: /s/ Keri P. Ebeck
                                                      Keri P. Ebeck, Esq.
                                                      PA I.D. # 91298
                                                      kebeck@bernsteinlaw.com
                                                      Suite 2200, Gulf Tower
                                                      Pittsburgh, PA 15219
                                                      Phone (412) 456-8112
                                                      Fax: (412) 456-8135



Dated: October 12, 2018
